Citation Nr: 1736338	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-20 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a gastrointestinal or gastroesophageal disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from August 1993 to November 1995, with additional service in the Army National Guard until November 1999.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2017, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is reopening both service connection claims.  They each require additional development, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's last claim to service connect an acquired psychological disorder was denied in August 2006.  Since then, new and material evidence has been received, and the claim is reopened.

2.  His last claim to service connect a gastrointestinal or gastroesophageal disability was denied in March 2002.  Since then, new and material evidence has been received, and the claim is reopened. 



CONCLUSION OF LAW

The March 2002 and August 2006 decisions are final.  New and material evidence has since been received, and the claims of entitlement to service connection for a gastrointestinal or gastroesophageal disability (originally claimed as GERD) and for an acquired psychiatric disability (originally claimed as anxiety and as bipolar disorder) are reopened.  38 U.S.C.A. §§ 1110, 5107(b), 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104(b), 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2016).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The Veteran's claim for an acquired psychiatric disability (specifically, bipolar disorder) was last denied in an August 2006 decision, because the evidence did not show a relationship to service.  He did not appeal that decision and it is now final.  Since then, he has presented detailed evidence of traumatic incidents in service.  This is new and material and raises the possibility of substantiating the claim, therefore it is reopened.

His claim for a gastrointestinal or gastroesophageal disability (specifically, GERD) was last denied in a March 2002 decision, because the evidence did not show a relationship to service.  He did not appeal that decision and it is now final.  Since then, he has presented detailed evidence of his symptoms in and since service.  This is new and material and raises the possibility of substantiating the claim, therefore it is reopened.

These claims must be remanded for additional development, and are granted at this time for the sole purpose of reopening.


ORDER

The claims of entitlement to an acquired psychiatric disability and to a gastrointestinal or gastroesophageal disability are reopened.


REMAND

The Veteran's claims require additional development.  In this decision, the claims were reopened.  VA examinations must be scheduled to obtain opinions for both claims.

In regard to an acquired psychiatric disability, the record shows the Veteran complained of having depression or excessive worry at the time of his separation from active duty in October 1995.  The physician at that time did not comment on this notation.  The record shows he was diagnosed with bipolar disorder at least as of 2003.  He has asserted that incidents in service, detailed during his personal hearing in June 2017.  On remand, a VA examination must be scheduled.

In regard to a gastrointestinal or gastroesophageal disability, the record also shows that he complained of frequent indigestion upon his separation.  He asserts he was diagnosed with GERD shortly after separation, and that it was caused by the frequency at which he was forced to eat and the quality of the food available.  He also asserts that he was advised to treat his indigestion with Pepto-Bismol on a daily basis, which did not alleviate his symptoms.  On remand, a VA examination must be scheduled for an opinion on whether any current diagnosis is related to his service.
Finally, in regard to both disabilities, it appears that the Veteran may have had additional service as active duty for training or inactive duty for training (ACDUTRA & INACDUTRA).  On remand, an effort shall be made to determine whether he had additional service.

Accordingly, the case is REMANDED for the following action:

1.  Make an effort to determine whether the Veteran had any periods of ACDUTRA or INACDUTRA, in additional to his period of active duty from  August 1993 to November 1995.  In particular, determine whether he was on active duty, ACDUTRA, or INACDUTRA during the 1996 Olympics.  

2.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any acquired psychiatric disability, including bipolar disorder, was caused by his service.

The Veteran has argued that his acquired psychiatric disability is related to his service due to multiple stressors, including: having a knife put to his throat by a superior officer; seeing a fellow soldier killed by a plane propeller; working a bomb scare during the 1996 Olympics; and being subject to sniper fire in the neighborhoods surrounding Falcons Stadium.  He also argues that he feels the symptoms were present in service, pointing out that he would "pumped" for a mission but was unable to come back down once the mission was completed.  Indeed, his separation examination shows he a history of depression and excessive worry.  He has further asserted his VA treatment providers have linked his symptoms to service.

The VA examiner is asked to elicit a detailed history from the Veteran regarding his symptoms and treatment, and to conduct a complete examination (with diagnostic testing, if called for).  

Based upon a review of the file, the Veteran's statements, and his examination, the examiner is asked to formulate an opinion as to whether it is as likely as not (50 percent or greater probability) that any acquired psychiatric disability is related to his reported in-service stressors or his in-service depression and worry.

All opinions are to be supported with explanatory rationale.

3.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any gastrointestinal or gastroesophageal disability is related to his service.  The examiner is asked to review the file and to elicit a detailed history from the Veteran regarding the onset and history of his symptoms.

The Veteran asserts that he was diagnosed with GERD upon separation from the National Guard.  During his examination for separation from active duty, in October 1995, he listed a history of frequent indigestion.  He asserts that the food he was forced to eat, and the frequency, led to these problems, which he was advised to treat with frequent use of Pepto-Bismol.   

Based upon a review of the file, the Veteran's statements, and his examination, the examiner is asked to formulate an opinion as to whether it is as likely as not (50 percent or greater probability) that any diagnosed gastrointestinal or gastroesophageal disability is related to his symptoms or the incidents in service.

All opinions are to be supported with explanatory rationale.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


